EXHIBIT 10.9.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

dated as of June 5, 2017

between

AIR WISCONSIN AIRLINES LLC,

Borrower

and

HER MAJESTY IN RIGHT OF CANADA,

Lender

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                   Page   1.     

DEFINITIONS; USAGE

     1       

Section 1.01

    

Definitions

     1       

Section 1.02

    

Usage

     3   2.     

LOAN; PAYMENTS

     3       

Section 2.01

    

Loan

     3       

Section 2.02

    

Procedure for Borrowing of the Loan

     3       

Section 2.03

    

Obligations Absolute

     3       

Section 2.04

    

Amortization

     4       

Section 2.05

    

Interest

     4   3.     

PAYMENTS BY BORROWER

     4       

Section 3.01

    

How Payments Are Made

     4       

Section 3.02

    

Right to Prepay

     4       

Section 3.03

    

Mandatory Prepayments

     4       

Section 3.04

    

Amount of Prepayment

     4       

Section 3.05

    

Interest on Past Due Amounts

     5       

Section 3.06

    

Limit on Interest Payable

     5       

Section 3.07

    

Illegality

     5   4.     

BORROWER’S REPRESENTATIONS AND WARRANTIES

     5       

Section 4.01

    

Company Standing

     5       

Section 4.02

    

Company Powers

     5       

Section 4.03

    

Binding Effect

     5       

Section 4.04

    

Litigation

     5       

Section 4.05

    

Financial Statements; No Materially Adverse Change

     5       

Section 4.06

    

Taxes

     6       

Section 4.07

    

Status as United States Citizen and Air Carrier

     6       

Section 4.08

    

Governmental Consents

     6       

Section 4.09

    

No Governmental Approvals, Notices and Filings

     6       

Section 4.10

    

Compliance with Laws

     6   5.     

AFFIRMATIVE COVENANTS

     6       

Section 5.01

    

Company Existence

     6       

Section 5.02

    

Merger, etc.

     6       

Section 5.03

    

Compliance with Laws

     7   6.     

CONDITIONS PRECEDENT

     7       

Section 6.01

    

Conditions Precedent to Funding

     7  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                   Page   7.     

EVENTS OF DEFAULT; REMEDIES

     8       

Section 7.01

    

Events of Default

     8       

Section 7.02

    

Remedies

     9   8.     

MISCELLANEOUS

     9       

Section 8.01

    

No Waivers; Cumulative Remedies

     9       

Section 8.02

    

Notices

     9       

Section 8.03

    

Transaction Expenses

     10       

Section 8.04

    

Amendments

     10       

Section 8.05

    

Successors and Assigns; Binding Effect; Consent to Assignment

     10       

Section 8.06

    

Governing Law; Jurisdiction; Waiver of Jury Trial

     10       

Section 8.07

    

Headings

     11       

Section 8.08

    

Execution in Counterparts

     11       

Section 8.09

    

Survival of Representations and Warranties

     11       

Section 8.10

    

Severability

     11       

Section 8.11

    

Dollars

     11       

Section 8.12

    

Entire Agreement

     11       

Section 8.13

    

Confidentiality

     11       

Section 8.14

    

Additional Collateral

     12  

Exhibit A        Designated Leases

  

 

-ii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is entered into as of June 5, 2017, between (1) AIR
WISCONSIN AIRLINES LLC (“Borrower”), a Delaware limited liability company, and
(2) HER MAJESTY IN RIGHT OF CANADA, as lender (“Lender”).

Borrower and Lender agree as follows:

1.         DEFINITIONS; USAGE

Section 1.01     Definitions. The following terms, when capitalized as below,
have the following meanings:

“Affiliate”: any other Person who controls 50% or more of any class of voting
securities of such Person or is controlled by, or is under common control with,
such Person. For purposes of this definition, control of any specified Person
means having direct or indirect power to direct, or cause the direction of, the
management or policies of such Person, whether through the ownership of voting
securities, by contract, or otherwise.

“Agreement”: this Credit Agreement.

“Bankruptcy Code”: the Title 11 of the United States Code, 11 U.S.C. Section 101
et seq., as amended, or any successor statutes thereto.

“Business Day”: any day, other than a Saturday or Sunday, on which commercial
banks are open for business in New York, New York, Toronto, Ontario, and Ottawa,
Ontario.

“Default”: any event or condition that would become an Event of Default upon the
giving of notice or lapse of time or both, or any Event of Default.

“Default Rate”: defined in Section 3.05.

“Deferral Security Agreement”: the Security Agreement dated as of April 7, 2016,
by and between Borrower, as mortgagor, and the Deferral Security Agreement
Trustee, as mortgagee.

“Deferral Security Agreement Trustee”: U.S. Bank National Association, not in
its individual capacity, but solely as security trustee under the Deferral
Security Agreement.

“Designated Leases”: the leases identified on Exhibit A hereto.

“Dollars”: and “$”: United States dollars.

“Event of Default”: defined in Section 7.01.

“Funding Dates”: June 13, 2017 and June 21, 2017, which are the dates on which
Lender shall fund the Loan under Section 2.01.



--------------------------------------------------------------------------------

[Credit Agreement]

 

“GAAP”: generally accepted accounting principles as in effect in the United
States and applied on a basis consistent with that used in the preparation of
the financial statements referred to in Section 4.05, except for changes therein
with which Borrower’s independent public accountants concur that are disclosed
in the notes to the relevant financial statements.

“Interest Payment Date”: March 31, June 30, September 30 and December 31 of each
year, beginning on June 30, 2018, through the Maturity Date; except that any
Interest Payment Date that falls on a day which is not a Business Day shall
instead occur on the following Business Day.

“Interest Period”: each period beginning on an Interest Payment Date (or, in the
case of the first Interest Period, beginning on the Funding Date) and ending on
(but excluding, for purposes of computing interest) the following Interest
Payment Date.

“Interest Rate”: 5.00% per annum.

“Loan”: the loan provided by Lender to Borrower under Section 2.01.

“Loan Amount”: a total of $14,396,878, consisting of $6,070,290 to be advanced
on the June 13, 2017 Funding Date and $8,326,588 to be advanced on the June 21,
2017 Funding Date.

“Materially Adverse Change”: the occurrence and continuation of one or more of
the following events (i) a material adverse change in the financial condition,
financial results, business or operations of Borrower which could reasonably be
expected to materially adversely affect its ability to perform its obligations
under this Agreement, or (ii) Borrower, as debtor, shall have commenced or there
shall be pending or there shall have been commenced against Borrower and be
pending a case, proceeding or other action under applicable bankruptcy or
insolvency laws or similar legislation.

“Maturity Date”: December 31, 2020.

“Officer’s Certificate”: a certificate signed in the name of Borrower by the
president, a vice president, the treasurer or the assistant treasurer of
Borrower.

“Other EDC Transaction”: any other financing (present or future) by Lender for,
or for the benefit of, the Borrower (or any Affiliate of Borrower) in respect of
which Lender is, at the applicable time, a creditor or interest holder of at
least ten percent (10%) of the outstanding debt amount or other interest
thereunder.

“Person”: any individual, corporation, limited liability company, partnership,
joint venture, or other legal or governmental entity.

“Principal Installment Amount”: with respect to any Principal Payment Date, an
amount equal to 25% of the Loan Amount.

“Principal Payment Date”: each of March 31, 2020, June 30, 2020, September 30,
2020 and the Maturity Date; except that any Principal Payment Date that falls on
a day which is not a Business Day shall instead occur on the following Business
Day.

 

2



--------------------------------------------------------------------------------

[Credit Agreement]

 

“Section 1110 Airline”: a “citizen of the United States” (within the meaning of
49 U.S.C. § 40102(a)(15)), who is an air carrier holding a valid air carrier
operating certificate issued pursuant to 49 U.S.C. ch. 447 for aircraft capable
of carrying 10 or more individuals.

“Security Agreement and Subordination Acknowledgment”: defined in Section 8.14.

“Security Trustee”: U.S. Bank National Association, not in its individual
capacity, but solely as security trustee under the Security Agreement.

Section 1.02     Usage. Any agreement or statute referred to in Section 1.01
means such agreement or statute as from time to time supplemented and amended. A
definition in singular form applies to the plural form of the term, and vice
versa. References to sections, exhibits, and the like refer to those in or
attached to this Agreement unless otherwise specified. “Including” means
“including but not limited to”. “Or” means one or more, or all, of the
alternatives listed or described. “Herein”, “hereof’, “hereunder”, etc. mean in,
of, under, etc. this Agreement (and not merely in, of, under, etc. the section
or provision where the reference appears).

2.         LOAN; PAYMENTS

Section 2.01     Loan. Subject to the satisfaction of the conditions precedent
set forth in Section 6, and on the terms and conditions set forth in this
Section 2, on each Funding Date, Lender shall make a loan to Borrower in a
principal amount equal to the portion of the Loan Amount for that Funding Date,
bearing interest at the Interest Rate.

Section 2.02     Procedure for Borrowing of the Loan. On each Funding Date, upon
fulfillment of the conditions set forth in Section 6, Lender will make available
the portion of the Loan Amount for that Funding Date to Borrower (or its
designee) by transfer to the following bank account (or to such other bank
account(s) in the United States designated by Borrower on or prior to the
Funding Date):

 

Bank Name:  

JPMorgan Chase Bank

 

Milwaukee, WI

ABA#:  

021 000 021 – Wire

Swift Code:  

CHASUS33

Account:  

Air Wisconsin Airlines

Account #:  

300 08 542

Contact:  

Joanne Grishaber

Telephone:  

920-749-4103

Email:  

joanne.grishaber@airwis.com

Section 2.03     Obligations Absolute. Borrower’s obligations under this
Agreement shall be absolute, unconditional, and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of: any lack of validity or
enforceability of this Agreement, or any term or provision herein; the existence
of any claim, setoff, defense, or other right that Borrower (or any Affiliate of
Borrower) or any other Person may at any time have against the Lender or any
other Person, whether in connection with this Agreement or any other related or
unrelated agreement or

 

3



--------------------------------------------------------------------------------

[Credit Agreement]

 

transaction; any other act or omission to act or delay of any kind of the Lender
or any other Person or any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.03, constitute a legal or equitable discharge of Borrower’s
obligations hereunder.

Section 2.04     Amortization. Borrower shall pay to the Lender on each
Principal Payment Date, the Principal Installment Amount due on such Principal
Payment Date; provided that, the amount payable on the Maturity Date shall in
all cases be an amount equal to the entire principal amount of the Loan
outstanding on such date, together with all accrued and unpaid interest and all
other amounts then due and payable hereunder.

Section 2.05     Interest. Borrower shall pay to Lender interest on the unpaid
principal amount of the Loan for each Interest Period at the Interest Rate until
the Loan is paid in full. Accrued interest on the unpaid principal of the Loan
shall be payable in arrears on each Interest Payment Date therefor and otherwise
upon the payment or prepayment thereof (but only on the principal amount so paid
or prepaid), except that interest payable at the Default Rate shall be payable
from time to time on demand in accordance with Section 3.05.

3.        PAYMENTS BY BORROWER

Section 3.01     How Payments Are Made. Borrower shall make its payments and
prepayments of principal and interest due on the Loan, and all other amounts
payable by Borrower to Lender hereunder, to the credit of such account as Lender
may from time to time notify Borrower in immediately available funds and in
Dollars, no later than 11:00 a.m. (New York City time) on the date when due. Any
payment made by Borrower to Lender after 3:00 p.m. (New York City time) on any
day shall be deemed to have been made on the following Business Day. If any
payment due hereunder comes due on a day which is not a Business Day, such
payment shall instead be made on the following Business Day, and interest shall
accrue at the applicable rate to the day of payment (except that no additional
interest shall accrue if the payment thereon is made on such following Business
Day).

Section 3.02     Right to Prepay. Borrower shall have the right at any time on
or after the Funding Date to prepay all or part of the outstanding principal
amount of the Loan. Borrower shall give to Lender at least five Business Days’
prior written notice (which notice shall be irrevocable) of such prepayment
(which notice shall specify the date on which such prepayment shall be made).
Upon any prepayment of the Loan under this Section 3.02, Borrower shall pay all
accrued and unpaid interest on the Loan to (but excluding) the date of
prepayment. Amounts prepaid shall not be available for re-borrowing.

Section 3.03     Mandatory Prepayments. Upon acceleration of the Loan pursuant
to Section 7.02, Borrower shall prepay the Loan, and shall pay all amounts
payable hereunder with respect to such prepayment.

Section 3.04     Amount of Prepayment. Subject to Section 3.06, the Loan shall
be deemed satisfied in full upon the prepayment of all principal of the Loan,
the payment of all accrued and unpaid interest on or with respect to the Loan as
of such prepayment date and the payment of all past-due interest on or with
respect to the Loan.

 

4



--------------------------------------------------------------------------------

[Credit Agreement]

 

Section 3.05     Interest on Past Due Amounts. Any amounts past due (by
acceleration or otherwise) and at any time outstanding under the Loan or from
Borrower shall (to the extent permitted by law) bear interest, payable on
demand, from the due date (and shall be compounded on a quarterly basis) until
(but excluding the date of) payment in full, at a rate equal to 2.00% per annum
above the Interest Rate for the Loan (the “Default Rate”).

Section 3.06     Limit on Interest Payable. The amount of interest due or
payable under this Agreement shall not in any event exceed the maximum allowable
by applicable law, and this sentence shall override any contrary provision in
this Agreement.

Section 3.07     Illegality. If, at any time, it is or becomes illegal (as
determined in the reasonable opinion of counsel to Lender (including in-house
counsel)) under the applicable laws of any jurisdiction for Lender to perform
its obligations under this Agreement, upon not less than thirty (30) days’
written notice to Borrower from Lender, the Loan shall become due and payable by
Borrower, together with all other amounts then due and payable under this
Agreement.

4.         BORROWER’S REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

Section 4.01     Company Standing. Borrower is a duly organized limited
liability company existing in good standing under the laws of Delaware, has the
company power and legal authority to own or lease property and to carry on
business as a Section 1110 Airline, and is duly qualified to do business in all
jurisdictions wherein such qualification is necessary (except in any
jurisdictions in which the failure to qualify would result in no Materially
Adverse Change).

Section 4.02     Company Powers. Borrower’s execution, delivery, and performance
of this Agreement is within Borrower’s company powers; and this Agreement has
been duly authorized by all necessary company action on Borrower’s part, and do
not contravene, result in a breach of, or require any consent under any law,
judgment, decree, order, or contractual restriction binding on Borrower or any
agreement or instrument to which Borrower is a party or to which it or any of
its property is subject.

Section 4.03     Binding Effect. This Agreement is a legal, valid, and binding
obligations of Borrower enforceable against Borrower in accordance with the
terms hereof, except as may be limited by bankruptcy, insolvency, or other
similar laws affecting enforcement of creditors’ rights generally and by general
principles of equity.

Section 4.04     Litigation. There are no pending actions or proceedings before
any court or administrative agency which reasonably may be expected to result in
a Materially Adverse Change.

Section 4.05     Financial Statements; No Materially Adverse Change. The
unaudited balance sheet as of March 31, 2017, for Borrower, and the related
results of operations for the quarter then ended, have been prepared on a basis
consistent with prior periods and present fairly, in all material respects,
Borrower’s financial condition as of such date and results of

 

5



--------------------------------------------------------------------------------

[Credit Agreement]

 

operations for such period. As of the date of this Agreement, there has been no
Materially Adverse Change.

Section 4.06     Taxes. Borrower has filed all tax returns which it is or was
required to file, and has paid all taxes shown to be due and payable on those
returns or on any assessment received by it, except such taxes of Borrower, if
any, as are being contested diligently in good faith, and by appropriate
proceedings, and as to which adequate reserves have been provided in accordance
with GAAP.

Section 4.07     Status as United States Citizen and Air Carrier. Borrower is a
Section 1110 Airline.

Section 4.08     Governmental Consents. Borrower’s execution, delivery, and
performance of this Agreement do not require the consent or approval of, giving
of notice to, registration with, or taking of any other action in respect of any
federal, state, or foreign governmental authority or agency (including any
judicial body).

Section 4.09     No Governmental Approvals, Notices and Filings. No consent or
approval of, giving of notice to, registration with, or taking of any action in
respect of or by, any federal, state, or local governmental authority is or will
be required with respect to Borrower’s execution, delivery, or performance of
this Agreement or if any such consent, approval, notice, registration, or action
is required, it will have been duly given or obtained on or before the Funding
Date.

Section 4.10     Compliance with Laws. Borrower is in compliance with all
applicable laws and regulations, including, without limitation, environmental
laws and laws and regulations relating to corruption and bribery, provided that,
in the case of such laws and regulations (other than laws and regulations
relating to corruption and bribery), Borrower may have complied only to the
extent necessary to ensure that non-compliance with such laws would not,
individually or in the aggregate, reasonably be expected to have a Materially
Adverse Effect.

5.         AFFIRMATIVE COVENANTS

So long as the Loan, or any amount owed by Borrower under this Agreement,
remains outstanding or unpaid:

Section 5.01     Company Existence. Except as permitted by Section 5.02,
Borrower shall maintain its existence as a corporation or limited liability
company in good standing.

Section 5.02     Merger, etc. Borrower shall not consolidate with or merge into
any other Person, or convey, transfer, or lease all or substantially all of its
assets as an entirety to any Person, unless:

(a)         the Person formed by such consolidation or merger, or the Person who
acquires by conveyance, transfer, or lease all or substantially all of
Borrower’s assets as an entirety (the “Successor”) is a Section 1110 Airline;

(b)         in the case of such a consolidation, merger, conveyance, transfer,
or lease, the Successor: (x) executes and delivers to Lender an agreement, in
form and substance

 

6



--------------------------------------------------------------------------------

[Credit Agreement]

 

reasonably satisfactory to Lender, containing an assumption by the Successor of
the due and punctual performance and observance of Borrower’s obligations under
this Agreement (including this covenant), and (y) makes such filings,
registrations and recordings, as are necessary to evidence such consolidation,
merger, conveyance, transfer, or lease with or to the Successor;

(c)         such transaction shall not (1) create any Event of Default, or
(2) materially impair Borrower’s or the Successor’s (as the case may be) ability
to perform its obligations under this Agreement; and

(d)         Borrower or the Successor delivers to Lender, promptly upon
consummation of such transaction, an Officer’s Certificate stating that the
conditions precedent set forth in clauses (a), (b), and (c) above have been
complied with and an opinion of counsel for Borrower or for the Successor, in
form and substance reasonably satisfactory to Lender, (1) stating that the
agreements entered into to effect such consolidation, merger, conveyance,
transfer, or lease and such assumption agreements have been duly authorized,
executed, and delivered by the Successor (or in the case of a merger, by
Borrower) and that they (and this Agreement) constitute legal, valid, and
binding obligations of the Successor (or in the case of a merger, of Borrower),
enforceable in accordance with their terms (to the same extent as this Agreement
was enforceable against Borrower immediately prior to such transaction), (2)
stating that all conditions precedent which are legal in nature provided for in
this Agreement and relating to such transaction have been fulfilled and
(3) containing such other customary matters Lender reasonably requests.

Upon any such consolidation, conveyance, merger, transfer, or lease, the
Successor shall succeed to, shall be substituted for, and may exercise every
right and power of Borrower under this Agreement, with the same effect as if the
Successor had been named as Borrower therein. No such conveyance, transfer, or
lease of substantially all Borrower’s assets as an entirety shall have the
effect of releasing Borrower (or any Successor) from its liability under this
Agreement.

Section 5.03     Compliance with Laws. Borrower will comply with all applicable
laws and regulations, including, without limitation, environmental laws and laws
and regulations relating to corruption and bribery, provided that, in the case
of such laws and regulations (other than laws and regulations relating to
corruption and bribery), Borrower need comply only to the extent necessary to
ensure that non-compliance with such laws would not, individually or in the
aggregate, reasonably be expected to have a Materially Adverse Effect.

6.         CONDITIONS PRECEDENT

Section 6.01     Conditions Precedent to Funding. Lender’s obligation to fund
any installment of the Loan on the Funding Date therefor is subject to the
satisfaction of the following conditions precedent and the Lender’s receipt on
or before the Funding Date of the following, in form and substance reasonably
satisfactory to Lender:

(a)         an executed copy of this Agreement;

(b)         an executed copy of the Security Agreement and Subordination
Acknowledgment;

 

7



--------------------------------------------------------------------------------

[Credit Agreement]

 

(c)     evidence that all payments due by Borrower during June 2017 and on or
before that Funding Date with respect to the Designated Leases have been paid in
full;

(d)     a certificate of Borrower’s secretary, dated the Funding Date,
certifying attached copies of the resolutions of Borrower’s board of managers
evidencing approval of the transactions contemplated by this Agreement, and
showing the names and copies of the specimen signature(s) of Borrower’s
officer(s) authorized to sign this Agreement and the related documents to which
it is (or is to become) a party;

(e)     an Officer’s Certificate certifying: (x) Borrower’s representations and
warranties in Section 4 of this Agreement are true and accurate as though made
on the Funding Date, (y) no Event of Default exists or will result from the Loan
and (z) no “Event of Default” or similar event exists under any Other EDC
Transaction,

(f)     all necessary consents, approvals, licenses, permits, declarations, or
registrations then required in connection with Borrower’s execution, delivery,
and performance of this Agreement and the transactions contemplated hereby shall
have been obtained; and

(g)     such additional opinion(s) and document(s) the Lender requests.

7.     EVENTS OF DEFAULT; REMEDIES

Section 7.01     Events of Default. Each of the following shall constitute an
“Event of Default”:

(a)     Borrower fails to make any payment due from Borrower hereunder when due,
and such failure continues for five (5) Business Days after Borrower’s receipt
of notice of such failure from Lender;

(b)     any representation or warranty made by Borrower hereunder, or in any
certificate or other document that it furnishes pursuant to this Agreement, is
incorrect in any material respect when made (and, if the effect(s) of such
incorrectness is/are reasonably curable, such effect(s) continue(s) for thirty
(30) days after Borrower’s receipt of notice of such incorrectness from Lender);

(c)     Borrower fails in any material respect to perform any other covenant or
agreement hereunder, and such failure to perform continues for thirty (30) days
after Borrower’s receipt of notice of such default from Lender;

(d)     Borrower (1) applies for or consents to the appointment of, or the
taking of possession by, a receiver, custodian, trustee, or liquidator of itself
or of all or a majority of its property, (2) makes a general assignment for the
benefit of its creditors, (3) commences a voluntary case under the federal
Bankruptcy Code (as now or hereafter in effect), (4) files a petition seeking to
take advantage (as debtor) of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or readjustment of debts, or
(5) fails to controvert in a timely manner, or acquiesces in writing to, any
petition filed against it in an involuntary case under the federal Bankruptcy
Code;

 

8



--------------------------------------------------------------------------------

[Credit Agreement]

 

(e)     a proceeding or case is commenced, without Borrower’s application or
consent, in any court of competent jurisdiction, seeking (1) its liquidation,
reorganization, dissolution, or winding-up, or the composition or readjustment
of its debts, (2) the appointment of a trustee, receiver, custodian, liquidator,
or the like of Borrower or of all or a majority of its assets, or (3) similar
relief in respect of Borrower under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and (if
Borrower is contesting the proceeding on a reasonable basis and in good faith)
such proceeding or case continues undismissed, or an order, judgment, or decree
approving or ordering any of the foregoing is entered and continues unstayed and
in effect, for a period of ninety (90) days; or an order for relief against
Borrower is entered in an involuntary case under the federal Bankruptcy Code; or

(f)     an “Event of Default” or similar event shall have occurred and be
continuing under any Other EDC Transaction.

Section 7.02     Remedies. If an Event of Default (other than under
Section 7.0l(d) or (e)) exists, Lender may declare the Loan to be immediately
due and payable, whereupon the Loan shall become and be immediately due and
payable without presentment, demand, protest, or other notice of any kind, all
of which Borrower hereby waives, and all lending commitments hereunder shall
terminate. If an Event of Default under Section 7.01(d) or (e) occurs, the Loan
automatically shall become immediately due and payable and all lending
commitments hereunder automatically shall immediately terminate, without
presentment, demand, protest, or notice of any kind, all of which Borrower
hereby waives. Upon the occurrence of any Event of Default, Lender may exercise
any of its rights and remedies hereunder.

8.         MISCELLANEOUS

Section 8.01     No Waivers; Cumulative Remedies. No failure or delay in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power preclude other
or further exercise thereof or the exercise of any other right or power
hereunder. No notice to or demand on any party in any case shall, of itself,
entitle such party to any other or further notice or demand in similar or other
circumstances.

Section 8.02     Notices. All communications and notices provided for under this
Agreement shall be in writing (including telecopies), shall be in English, shall
be effective on delivery, and shall be addressed as follows (or to such other
address as any such party shall designate by notice to each other such party):

 

if to Borrower:

 

Air Wisconsin Airlines LLC

W6390 Challenger Drive

Suite 203

  Appleton, WI 54915-9120   Attention: Chief Executive Officer   Fax: (920)
749-4158

 

9



--------------------------------------------------------------------------------

[Credit Agreement]

 

if to Lender:

 

Her Majesty in Right of Canada

c/o Export Development Canada

  150 Slater Street   Ottawa, Ontario   Canada K1A 1K3   Attn: Loans Services &
Asset Management – Transportation   Fax: (613) 598-2514 and (613) 598-3186

Wherever “notice”, “notify”, or similar variations are used herein, they mean
the provision of a notice in accordance with this Section 8.02.

Section 8.03     Transaction Expenses. Borrower will pay on demand (accompanied
with a reasonably-detailed invoice or other suitable verification) all
reasonable out-of-pocket expenses in connection with the negotiation,
preparation, execution, delivery, and enforcement of this Agreement, including
(a) all reasonable fees and expenses actually incurred of Vedder Price P.C.,
special counsel to Lender, (b) all fees and expenses (including legal fees and
expenses) of Lender in connection with actual or proposed amendments, waivers,
or consents to or under this Agreement (except for such amendments, waivers, or
consents initiated by Lender); and (c) all fees and expenses (including
reasonable legal fees and expenses) of Lender in connection with the actual or
proposed enforcement against Borrower.

Section 8.04     Amendments. Any provision of this Agreement may be amended,
terminated, waived, or otherwise modified only in writing by Borrower and
Lender.

Section 8.05     Successors and Assigns; Binding Effect; Consent to Assignment.
This Agreement shall bind and benefit Lender and Borrower and their successors
and assigns, except that Borrower may not assign or transfer its rights under
this Agreement (other than as provided in Section 5.02) without Lender’s prior
written consent.

Section 8.06     Governing Law; Jurisdiction; Waiver of Jury Trial.

(a)     THIS AGREEMENT HAS BEEN DELIVERED IN THE STATE OF NEW YORK AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

(b)     EACH PARTY HERETO HEREBY WAlVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER
THEORY). EACH PARTY HERETO (1) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY

 

10



--------------------------------------------------------------------------------

[Credit Agreement]

 

WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(2) ACKNOWLEDGES THAT IT AND OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 8.07     Headings. The section headings used in this Agreement are for
convenience only and are not a substantive part of this Agreement.

Section 8.08     Execution in Counterparts. This Agreement may be executed in
separate counterparts.

Section 8.09     Survival of Representations and Warranties. All representations
and warranties contained in this Agreement or made in writing in connection with
this Agreement shall survive the execution and delivery of this Agreement.

Section 8.10     Severability. Any provision hereof prohibited by or unlawful or
unenforceable under any applicable law of any jurisdiction shall be ineffective
in such jurisdiction without modifying the remaining provisions of this
Agreement or its effectiveness in any other jurisdiction. Where, however, the
provisions of such applicable law may be waived, they are hereby waived by the
parties hereto to the full extent permitted by law, to the end that this
Agreement shall be a valid and binding agreement enforceable in accordance with
its terms.

Section 8.11     Dollars. All payments due and payable hereunder shall be made
in Dollars.

Section 8.12     Entire Agreement. This Agreement constitutes the entire
contract between the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

Section 8.13     Confidentiality. Each party hereto agrees that it will not
disclose, directly or indirectly, to any person not a party hereto or their
respective counsel or advisors any information obtained from Borrower hereunder
or in connection herewith or any portion of this Agreement not filed with any
governmental agency or authority and available for public inspection, and will
use all reasonable efforts to have all such information kept confidential and
not used in any way known to such party to be detrimental to Borrower, except
that (a) each party may use, retain, and disclose any such information to its
special counsel, financial advisors, and public accountants, any potential
transferees, any Affiliate, and any governmental agency or instrumentality or
other supervisory body (including bank regulators) requesting such disclosure or
pursuant to its regulatory or supervisory authority over such party or any
Affiliate thereof, provided that such special counsel, financial advisors,
public accountants, or potential transferees agree in advance to keep such
information confidential, (b) each party may use, retain, and disclose any such
information that has been publicly disclosed (other than by such party or any
Affiliate thereof in breach of this paragraph) or has rightfully come into the
possession of such party or any Affiliate thereof (other than from Borrower) on
a non-confidential basis, (c) each party may use, retain, and disclose any such
information as required by law, rule, regulation, judicial or administrative
process, or any governmental agency, or to the extent required pursuant

 

11



--------------------------------------------------------------------------------

[Credit Agreement]

 

to Canada’s or Lender’s international commitments (including, without
limitation, any requirement that such information be disclosed by virtue of
Lender’s status as an agent of Her Majesty in Right of Canada or by virtue of
any law, regulation, order-in-council, court or administrative order, or
Canadian government policy or by virtue of any international agreement to which
the Government of Canada or Lender is a party, and including, without
limitation, in respect of the Organisation for Economic Co-operation and
Development (OECD) including Appendix V of the Sector Understanding of Export
Credits for Civil Aircraft and the WTO Subsidies and Countervailing Measures
Agreement or Canadian government policy), (d) each party may use, retain, and
disclose any such information where such information was previously known to the
subject party free of any obligation to keep it confidential, (e) each party may
use, retain, and disclose any such information to third parties in connection
with or in response to any order, decree, judgment, subpoena, notice of
discovery, or similar ruling or pleading (provided, that each party shall
endeavor in good faith to prevent the disclosure of such information pursuant to
any such order, decree, judgment, subpoena, notice of discovery, or similar
ruling or pleading) or as part of its normal reporting or review procedure to
its auditors, regulators, parent company, or Affiliates, (f) each party may use,
retain, and disclose any such information to the extent necessary to obtain
appropriate insurance or in order to enforce its rights and performance
obligations hereunder and (g) Lender shall be entitled to disclose any matters
in relation to the transactions contemplated herein to the government of Canada
(but Lender must request confidential treatment thereof) and shall be entitled
to make publicly available the following information: the name of Borrower, the
financial service provided by Lender, the date of this Agreement, a general
description of the commercial transaction (including country) contemplated
hereby, the amount of support in the approximate Canadian dollar range, and the
name of the airframe manufacturer and engine manufacturer. For any breach of the
foregoing covenants, the injured party shall be entitled to injunctive relief or
any other legal or equitable remedies available, including the recovery of
damages suffered as a result of such breach, but no such breach shall constitute
an Event of Default hereunder.

Notwithstanding any other provision herein to the contrary, Borrower and Lender
(and each employee, representative, or other agent of any thereof) may disclose
to any and all persons, without limitation of any kind, the tax treatment and
tax structure of the transactions contemplated hereunder (including any fact
relevant to understanding the federal income tax treatment of such transactions)
and all materials of any kind (including opinions or other tax analyses) that
are provided to it relating to such tax treatment or tax structure.

Section 8.14     Additional Collateral. As further security for the Borrower’s
obligations to Lender under this Agreement, Borrower is granting to a trustee
for the benefit of Lender, on the date of this Agreement, by means of a security
agreement and subordination acknowledgment in form and substance reasonably
satisfactory to Lender (the “Security Agreement and Subordination
Acknowledgment”), a security interest in all of Borrower’s right, title and
interest in and to certain aircraft, engines and spare parts, all as more
specifically described in that Security Agreement and Subordination
Acknowledgment. Such Security Agreement and Subordination Acknowledgment also
acknowledges the subordination of the Deferral Security Agreement security
interests in favor of the Deferral Security Agreement Trustee in the Collateral
(as defined in the Deferral Security Agreement) to the security interest of the
Security Trustee.

 

12



--------------------------------------------------------------------------------

[Credit Agreement]

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Credit Agreement.

 

AIR WISCONSIN AIRLINES LLC,

Borrower

By: /s/ C. R. Deister                                           

Title:   President and C.E.O.

HER MAJESTY IN RIGHT OF CANADA,

Lender

By: /s/ Sean Mitchell                                          

Title:   Sean Mitchell

            Principal Special Risks

By: /s/ Brian Craig                                             

Title:   Brian Craig

            Sr. Special Risks Manager



--------------------------------------------------------------------------------

[Credit Agreement]

 

EXHIBIT A

DESIGNATED LEASES

 

FAA

REGISTRATION

   MSN    DATE OF LEASE    OWNER TRUSTEE   

ORIGINAL

EQUITY

PARTICIPANT

 

N408AW

   7568    December 21, 2001    U.S. Bank National Association    Fleet National
Bank

N411ZW

   7569    December 21, 2001    U.S. Bank National Association    Fleet National
Bank

N412AW

   7582    December 21, 2001    U.S. Bank National Association    Fleet National
Bank

N413AW

   7585    December 21, 2001    U.S. Bank National Association    Fleet National
Bank

N414ZW

   7586    December 21, 2001   

U.S. Bank National

Association

   Fleet National Bank

N415AW

   7593    December 21, 2001    U.S. Bank National Association    Fleet National
Bank

N416AW

   7603    January 17, 2002    U.S. Bank National Association    Fleet National
Bank

N417AW

   7610    January 28, 2002    U.S. Bank National Association    Fleet National
Bank

N418AW

   7618    February 22, 2002    U.S. Bank National Association    ICX
Corporation

N419AW

   7633    April 12, 2002    U.S. Bank National Association    ICX Corporation

N420AW

   7640    October 30, 2002    U.S. Bank National Association    NCC Solar
Company

N423AW

   7636    October 30, 2002    U.S. Bank National Association    NCC Solar
Company

N424AW

   7656    October 30, 2002    U.S. Bank National Association    NCC Solar
Company

N425AW

   7663    October 30, 2002    U.S. Bank National Association    NCC Solar
Company

N426AW

   7669    November 14, 2002    U.S. Bank National Association    NCC Solar
Company

N427ZW

   7685    November 14, 2002    U.S. Bank National Association    NCC Solar
Company

N428AW

   7695    December 13, 2002    U.S. Bank National Association    NCC Solar
Company

N429AW

   7711    December 13, 2002    U.S. Bank National Association    NCC Solar
Company

N430AW

   7719    December 5, 2002    U.S. Bank National Association    NCC Solar
Company

N435AW

   7724    December 13, 2002    U.S. Bank National Association    NCC Solar
Company

 

EXHIBIT A

Page 1